Memorandum: Family Court did not abuse its broad discretion in this juvenile delinquency proceeding by placing respondent in a limited secure facility, “the least restrictive available alternative . . . which is consistent with the needs and best interests of the respondent and the need for protection of the community” (Family Ct Act § 352.2 [2] [a]; see Matter of Brendon H., 43 AD3d 1283 [2007]). The record of the dispositional hearing establishes that respondent is in need of drug treatment, psychological counseling, special educational services and a structured environment, and the court properly determined that those needs can be addressed most effectively in a limited secure facility (see Matter of Vidal W., 267 AD2d 1104 [1999]; Matter of Willie J.H., 258 AD2d 938 [1999]). Present— Hurlbutt, J.P., Martoche, Lunn, Green and Gorski, JJ.